DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25, 36, and 40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 25 recites the limitation "indicates the amount of food eaten by the patient" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. Examiner will interpret as "indicates an amount of food eaten by the patient" and suggests amending. 
Claim 36 recites the limitation "indicates the amount of food eaten by the patient" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. Examiner will interpret as "indicates an amount of food eaten by the patient" and suggests amending. 
Claim 40 recites the limitation "indicates the amount of food eaten by the patient" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. Examiner will interpret as "indicates an amount of food eaten by the patient" and suggests amending. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21-23, 26-27, 30-34, and 37-38 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by US 2017/0348049 Vrba et al., hereinafter “Vrba”.
Regarding claim 21, Vrba discloses a method (Para 6) comprising: determining a baseline measurement of a measurable parameter (Para 27) associated with an eating disorder of a patient (Para 8-9, 27, and 165; the reference discusses glucose in most paragraphs but norepinephrine is also mentioned), wherein the patient is diagnosed with the eating disorder (Para 8), and wherein the measurable parameter comprises at least one of a norepinephrine content, a heart rate, a heart rate variability, a morning surge blood pressure, a nocturnal blood pressure level, a systolic blood pressure, a blood pressure variability, baroreceptor sensitivity, skin conductance, or an inflammatory biomarker levels (Para 9 and 165; norepinephrine); at least partially ablating a renal nerve (Para 32 and 90) using a neuromodulation assembly positioned within a renal blood vessel of the patient (Para 32 and 90); determining a post-neuromodulation measurement of the measurable parameter (Para 165; norepinephrine may also be reduced by similar amounts); and comparing the post-neuromodulation measurement and the baseline measurement to determine a change in the measurable parameter (Para 27 and 165; they are compared to baseline to determine a decrease), wherein the change in the measurable parameter indicates an improvement in the measurable parameter associated with the eating disorder of the patient (Para 6, 8, and 165).
Regarding claim 22, Vrba discloses the measurable parameter corresponds to a level of severity of the eating disorder (Para 6 and 8).
Regarding claim 23, Vrba discloses the improvement in the measurable parameter indicates a reduction in a symptom of the eating disorder (Para 6, 8-9, and 165).
Regarding claim 26, Vrba discloses the patient is normotensive (Para 432 and 437).
Regarding claim 27, Vrba discloses determining the baseline measurement of the measurable parameter comprises determining the baseline measurement of the measurable parameter before at least partially ablating the renal nerve (Para 9 and 165; the baseline measurement is what the post-measurements are compared to, it is inherent that it is done before ablation).
Regarding claim 30, Vrba discloses at least partially ablating the renal nerve comprises delivering electrical energy, ultrasound energy, magnetic energy, or optical energy via the neuromodulation assembly positioned within the renal blood vessel (Para 11).
Regarding claim 31, Vrba discloses at least partially ablating the renal nerve comprises delivering a chemical via the neuromodulation assembly positioned within the renal blood vessel (Para 11; neuromodulation via drug delivery).
Regarding claim 32, Vrba discloses at least partially ablating the renal nerve comprises thermally inducing modulation of the renal nerve via the neuromodulation assembly positioned within the renal blood vessel (Para 11 and 16).
Regarding claim 33, Vrba discloses a method for treating a patient diagnosed with an eating disorder (Para 6 and 8), the method comprising: determining a baseline measurement of a measurable parameter (Para 27) associated with an eating disorder of a patient (Para 8-9, 27, and 165; the reference discusses glucose in most paragraphs but norepinephrine is also mentioned), wherein the patient is diagnosed with the eating disorder (Para 8), and wherein the measurable parameter comprises at least one of a norepinephrine content, a heart rate, a heart rate variability, a morning surge blood pressure, a nocturnal blood pressure level, a systolic blood pressure, a blood pressure variability, baroreceptor sensitivity, skin conductance, or an inflammatory biomarker levels (Para 9 and 165; norepinephrine); delivering neuromodulation therapy to the patient via a neuromodulation assembly positioned within a renal blood vessel of the patient (Para 32 and 90); determining a post-neuromodulation measurement of the measurable parameter (Para 165; norepinephrine may also be reduced by similar amounts); comparing the post-neuromodulation measurement and the baseline measurement to determine a change in the measurable parameter (Para 27 and 165; they are compared to baseline to determine a decrease); based on the change in the measurable parameter, delivering further neuromodulation therapy to the patient via the neuromodulation assembly positioned within the renal blood vessel of the patient (396-397; procedure/cycle can be repeated to receive desired results).
Regarding claim 34, Vrba discloses the improvement in the measurable parameter indicates a reduction in a symptom of the eating disorder (Para 6, 8-9, and 165).
Regarding claim 37, Vrba discloses a method (Para 6) comprising: determining a baseline measurement of a measurable parameter (Para 27) associated with an eating disorder of a patient (Para 8-9, 27, and 165; the reference discusses glucose in most paragraphs but norepinephrine is also mentioned), wherein the patient is diagnosed with the eating disorder (Para 8), and wherein the measurable parameter comprises at least one of a level of central sympathetic drive, norepinephrine content, blood pressure, 24-hour blood pressure variability, heart rate variability, baroreceptor sensitivity, a heart rate during an applied stress or stimulus, skin conductance, a glucocorticoid level, glucocorticoid resistance, a cardiac autonomic regulation level, a Neuropeptide Y level, a corticotropin-releasing hormone level, an inflammatory biomarker levels, a cholesterol level, a fasting blood insulin level, insulin sensitivity, or body mass index (Para 9 and 165; norepinephrine); at least partially ablating a renal nerve (Para 32 and 90) using a neuromodulation assembly positioned within a renal blood vessel of the patient (Para 32 and 90); determining a post-neuromodulation measurement of the measurable parameter (Para 165; norepinephrine may also be reduced by similar amounts); and comparing the post-neuromodulation measurement and the baseline measurement to determine a change in the measurable parameter (Para 27 and 165; they are compared to baseline to determine a decrease), wherein the change in the measurable parameter indicates an improvement in the measurable parameter associated with the eating disorder of the patient (Para 6, 8, and 165).
Regarding claim 38, Vrba discloses the improvement in the measurable parameter indicates a reduction in a symptom of the eating disorder (Para 6, 8-9, and 165).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 24, 35, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0348049 Vrba et al., hereinafter “Vrba”, in view of US 7,499,752 Maschino et al., hereinafter “Maschino”.
Regarding claim 24, Vrba discloses all the limitations of claim 21.
Vrba does not disclose the patient is diagnosed with binge eating or bulimia nervosa, and wherein the change in the measurable parameter indicates one or more of a reduced frequency of binge eating episodes or a reduced frequency of purging following eating by the patient following treatment.
However, Maschino discloses a nerve stimulating method to treat an eating disorder (Abstract) and teaches the patient is diagnosed with binge eating or bulimia nervosa (Col. 19, lines 23-26), and wherein the change in the measurable parameter (Col. 17, lines 10-16) indicates one or more of a reduced frequency of binge eating episodes (Col. 14, lines 44-50) or a reduced frequency of purging following eating by the patient following treatment (Col. 14, lines 44-50).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have specified the type of eating disorder and how it reacts to treatment as taught by Maschino, in the invention of Vrba, in order to define the diagnosis (Maschino; Col. 8, lines 11-15 and Col. 19, lines 23-26) and show the effectiveness of the treatment (Maschino; Col. 14, lines 44-50).
Regarding claim 35, Vrba discloses all the limitations of claim 21.
Vrba does not disclose the patient is diagnosed with binge eating or bulimia nervosa, and wherein the change in the measurable parameter indicates one or more of a reduced frequency of binge eating episodes or a reduced frequency of purging following eating by the patient following treatment.
However, Maschino discloses a nerve stimulating method to treat an eating disorder (Abstract) and teaches the patient is diagnosed with binge eating or bulimia nervosa (Col. 19, lines 23-26), and wherein the change in the measurable parameter (Col. 17, lines 10-16) indicates one or more of a reduced frequency of binge eating episodes (Col. 14, lines 44-50) or a reduced frequency of purging following eating by the patient following treatment (Col. 14, lines 44-50).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have specified the type of eating disorder and how it reacts to treatment as taught by Maschino, in the invention of Vrba, in order to define the diagnosis (Maschino; Col. 8, lines 11-15 and Col. 19, lines 23-26) and show the effectiveness of the treatment (Maschino; Col. 14, lines 44-50).
Regarding claim 39, Vrba discloses all the limitations of claim 21.
Vrba does not disclose the patient is diagnosed with binge eating or bulimia nervosa, and wherein the change in the measurable parameter indicates one or more of a reduced frequency of binge eating episodes or a reduced frequency of purging following eating by the patient following treatment.
However, Maschino discloses a nerve stimulating method to treat an eating disorder (Abstract) and teaches the patient is diagnosed with binge eating or bulimia nervosa (Col. 19, lines 23-26), and wherein the change in the measurable parameter (Col. 17, lines 10-16) indicates one or more of a reduced frequency of binge eating episodes (Col. 14, lines 44-50) or a reduced frequency of purging following eating by the patient following treatment (Col. 14, lines 44-50).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have specified the type of eating disorder and how it reacts to treatment as taught by Maschino, in the invention of Vrba, in order to define the diagnosis (Maschino; Col. 8, lines 11-15 and Col. 19, lines 23-26) and show the effectiveness of the treatment (Maschino; Col. 14, lines 44-50).


Claims 25, 36, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0348049 Vrba et al., hereinafter “Vrba”, in view of US 5,263,480 Wernicke et al., hereinafter “Wernicke”.
Regarding claim 25, Vrba discloses all the limitations of claim 21.
Vrba does not disclose the patient is diagnosed with anorexia nervosa, and wherein the change in the measurable parameter indicates an amount of food eaten by the patient is increased following treatment.
However, Wernicke discloses a nerve stimulating method to treat an eating disorder (Abstract) and teaches the patient is diagnosed with anorexia nervosa (Col. 3, lines 55-59), and wherein the change in the measurable parameter (Col. 5, line 68 and Col. 6, lines 1-4) indicates an amount of food eaten by the patient is increased following treatment (Col. 5, line 68 and Col. 6, lines 1-4).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have specified the type of eating disorder and measured the amount of food eaten after treatment as taught by Wernicke, in the invention of Vrba, in order to validate the treatment of anorexia and prove the patient is experiencing a satisfied feeling of fullness (Wernicke; Col. 5, line 68, Col. 6, lines 1-7, and Col. 2, lines 20-23).
Regarding claim 36, Vrba discloses all the limitations of claim 21.
Vrba does not disclose the patient is diagnosed with anorexia nervosa, and wherein the change in the measurable parameter indicates an amount of food eaten by the patient is increased following treatment.
However, Wernicke discloses a nerve stimulating method to treat an eating disorder (Abstract) and teaches the patient is diagnosed with anorexia nervosa (Col. 3, lines 55-59), and wherein the change in the measurable parameter (Col. 5, line 68 and Col. 6, lines 1-4) indicates an amount of food eaten by the patient is increased following treatment (Col. 5, line 68 and Col. 6, lines 1-4).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have specified the type of eating disorder and measured the amount of food eaten after treatment as taught by Wernicke, in the invention of Vrba, in order to validate the treatment of anorexia and prove the patient is experiencing a satisfied feeling of fullness (Wernicke; Col. 5, line 68, Col. 6, lines 1-7, and Col. 2, lines 20-23).
Regarding claim 40, Vrba discloses all the limitations of claim 21.
Vrba does not disclose the patient is diagnosed with anorexia nervosa, and wherein the change in the measurable parameter indicates an amount of food eaten by the patient is increased following treatment.
However, Wernicke discloses a nerve stimulating method to treat an eating disorder (Abstract) and teaches the patient is diagnosed with anorexia nervosa (Col. 3, lines 55-59), and wherein the change in the measurable parameter (Col. 5, line 68 and Col. 6, lines 1-4) indicates an amount of food eaten by the patient is increased following treatment (Col. 5, line 68 and Col. 6, lines 1-4).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have specified the type of eating disorder and measured the amount of food eaten after treatment as taught by Wernicke, in the invention of Vrba, in order to validate the treatment of anorexia and prove the patient is experiencing a satisfied feeling of fullness (Wernicke; Col. 5, line 68, Col. 6, lines 1-7, and Col. 2, lines 20-23).

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0348049 Vrba et al., hereinafter “Vrba”, in view of US 2015/0051594 Sobotka, hereinafter “Sobotka”.
Regarding claim 28, Vrba discloses all the limitations of claim 21.
Vrba does not disclose determining the baseline measurement of the measurable parameter comprises determining the baseline measurement based on a population of subjects.
However, Sobotka discloses a neuromodulation assembly and method (Abstract) and teaches the baseline measurement of the measurable parameter comprises determining the baseline measurement based on a population of subjects (Para 59).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have determined the baseline based off of a population of users as taught by Sobotka, in the invention of Vrba, in order to have a standard value across a whole population (Sobotka; Para 59).

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0348049 Vrba et al., hereinafter “Vrba”, in view of NPL Sata et al., hereinafter “Sata”.
Regarding claim 29, Vrba discloses delivering energy (Para 11) to renal perivascular adipose tissue adjacent to the renal blood vessel of the patient (Para 181, defines that energy can be delivered to the renal plexus which is adjacent to the renal artery which includes the renal perivascular adipose tissue) via the neuromodulation assembly (Para 32).
Vrba does not disclose reducing norepinephrine spillover.
However, Sata discloses neuromodulation of renal nerves (Abstract) and teaches reducing norepinephrine spillover (Page 7, Col. 1, lines 10-11).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have disclosed that applying energy to renal tissue reduces norepinephrine spillover as taught by Sata, in the invention of Vrba, in order to specify the avoidance of elevated hypertension (Sata; Page 5, Col. 2, lines 1-8).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYA ZIAD BAKKAR whose telephone number is (313)446-6659.  The examiner can normally be reached on 7:30 am - 5:00 pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AYA ZIAD BAKKAR/
Examiner, Art Unit 3792


/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792